Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5, 6, 8, and 15 have been amended and claims 7, 14, and 20 have been canceled; as a result claims 1-3, 5, 6, 8-10, 12, 13, 15-17, and 19 are pending in the present application with claims 1, 8 and 15 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2020 and 13 October 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 11, filed 17 May 2021, with respect to objection to the claims have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 12, filed 17 May 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 3, 10, and 17 have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 3, 10, and 17 has been withdrawn. 
Applicant’s arguments, see pages 12-13, filed 17 May 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The previously applied 35 U.S.C. 103 rejection of the claims has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the most recent office action, mailed on 16 March 2021.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613